UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 08-2357


WANDA SCOTT,

                Plaintiff - Appellant,

          v.

STATE   OF  SOUTH   CAROLINA;  ABBEVILLE   COUNTY;  CITY  OF
ABBEVILLE; ABBEVILLE COUNTY SHERIFF’S DEPARTMENT; ABBEVILLE
COUNTY JAIL; TOMMY HITE, Hite Law Firm; MARION JOHNSON,
Deputy Sheriff; DON MORRIS, Deputy Sheriff; CHARLES GOODWIN,
Sheriff; DAVID BEASLEY, former Governor of South Carolina;
KELLY LOWE, Prosecutor; ANDREW HODGES, Prosecutor; FRANK
ADDEY, Family Court Prosecutor; JOHN SCHRIER, Police
Officer; ROBIN RUCKER, Chief of Police; EVE WILSON,
Abbeville County DSS; ABBEVILLE CITY POLICE DEPARTMENT; ANNA
PADGENT, GAL Program; STATE OF ALABAMA, Governor’s Office;
RUCKER, Family Court Judge; GREENWOOD SOLICITOR, Office
Prosecutors; COUNTY OF ABBEVILLE FAMILY COURT; SOUTH
CAROLINA DEPARTMENT OF JUDICIAL ADMINISTRATION; ERIC MCCOY,
of Governor’s Extradition Office; JOHN DOE, of Governor’s
Extradition Office; CSX RAILROAD; ISOLYSER CO., of Norcross
Georgia; KAREN CREECH, Attorney; COVINGTON PATRICK HAGIN
STEIN & LEWIS; TIMOTHY WOOLSTON, Prosecutor,

                Defendants – Appellees,

          and

GWD   PROSECUTORS;    TOMMY   FERGUSON,   Abbeville  County
Magistrate; JAILER TRISH; WYATT SAUNDERS, Family Court
Judge; TIM THOMAS; TOWNES JONES, Solicitor; LADONA JOHNSON;
COUNTY OF CALHOUN; DAVID FORRESTER, Deputy,

                Defendants.
Appeal from the United States District Court for the District of
South Carolina, at Anderson.     G. Ross Anderson, Jr., Senior
District Judge. (8:08-cv-00932-GRA)


Submitted:   May 21, 2009                     Decided:   May 26, 2009


Before MOTZ, TRAXLER, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Wanda Scott, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                 2
PER CURIAM:

               Wanda    Scott        appeals       the   district      court’s       order

accepting the recommendation of the magistrate judge and denying

relief    on    her    42    U.S.C.     § 1983      (2006)    complaint.        We    have

reviewed the record and find no reversible error.                        Accordingly,

we   affirm      for    the       reasons    stated      by   the    district     court.

Scott v. South Carolina, No. 8:08-cv-00932-GRA (D.S.C. Nov. 7,

2008).    We deny Scott’s motions to order additional case files

and to consolidate.               We dispense with oral argument because the

facts    and    legal   contentions         are     adequately      presented    in    the

materials      before       the    court    and    argument    would    not     aid   the

decisional process.

                                                                                AFFIRMED




                                               3